Order entered March 20, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-01118-CR

                          DAVID ALLEN FRONEK, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 382nd Judicial District Court
                                Rockwall County, Texas
                            Trial Court Cause No. 2-14-66

                                         ORDER
      Appellant’s March 18, 2015 second motion to extend the time to file appellant’s brief is

GRANTED. The time to file appellant’s brief is EXTENDED to March 27, 2015.


                                                   /s/   LANA MYERS
                                                         JUSTICE